DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ono et al (JP No. 2007021580) in view of Shimomukai et al (JP No. 10158829).
With respect to claims 1, 5, and 7, Ono discloses in Examples 3-6 a sputtering target-backing plate assembly consisting of a Si sputter target bonded to a backing plate with a soldering (i.e. brazing) material comprising a Sn-alloy between the Si oC (abstract; para 0015, 0031, and 0052; Table 1, Examples 3-6), resulting in a bonding strength of about 2.1-3.8 kgf/mm2 (210-380 kgf/cm2) (para 0026; Table 1, Example 1).
 However Ono is limited in that while processing a side of the Si sputtering target to which the brazing material is applied is taught (para 0037-0038), a specific surface roughness from the processing is not suggested.
Shimomukai teaches a sputter target-backing plate assembly consisting of a sputter target [2] bonded to a backing plate [3] with soldering (i.e. brazing) material [4] comprising a Sn-alloy (abstract; figs. 1 and 5), wherein a side of the sputter target [2] and a side of the backing plate [3] that are each bonded to each other have an arithmetic average roughness (i.e. surface roughness) Ra of 0.1-1 m from processing to obtain a sputter target-backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength (abstract).
It would have been obvious to one of ordinary skill in the art to apply the surface roughness of 0.1-1 m taught by Shimomukai as the surface roughness of Ono to gain the advantages of the sputter target-backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength.
With respect to claim 6, modified Ono further discloses modifying via ultrasonic soldering a face or surface of the Si target that has the brazing material (i.e. ultrasonic welding treatment) (para 0049 and 0052).
With respect to claim 8, modified Ono further discloses the brazing material is applied to faces or surfaces of the Si target and backing plate that are to be joined via . 
Claims 1 and 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan et al (US 2015/0357169) in view of Shimomukai et al (JP No. 10158829).
With respect to claims 1, 5, and 7, Yuan discloses a sputtering target-backing plate assembly consisting of a Si sputter target bonded to a backing plate with a soldering (i.e. brazing) material comprising a Ag-Sn alloy or Nanofoil between the Si sputter target and backing plate (abstract; para 0044-0048), the brazing material having a melting point of 200oC or higher since Sn and Ag have respective melting points of 231.9oC and 961.8oC, Ag-Sn alloy is commonly known to have a melting point of about 221oC (as evidenced by Reference V in the attached PTO-892 form), and Nanofoil having components with a melting point of at least above 660oC (as evidenced by Reference W in the attached PTO-892 form).
However Yuan is limited in that while a surface roughness is present for a side of the Si sputtering target that is bonded to the backing plate, a particular surface roughness is not suggested.
Shimomukai teaches a sputter target-backing plate assembly a sputter target [2] bonded to a backing plate [3] with soldering (i.e. brazing) material [4] comprising a Sn-alloy (abstract; figs. 1 and 5), wherein a side of the sputter target [2] and a side of the backing plate [3] that are each bonded to each other have an arithmetic average roughness (i.e. surface roughness) Ra of 0.1-1 m to obtain a sputter target-backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength (abstract).
m taught by Shimomukai as the surface roughness of Yuan to gain the advantages of the sputter target-backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength.
In summary, the combination of references Yuan and Shimomukai has Yuan teaching the claim requirements of a sputtering target-backing plate comprising a Si sputter target bonded to a backing plate with a brazing material having a melting point of 200oC or higher, with Shimomukai teaching to roughen the side of the Si sputter target that is bonded to the backing plate to an average surface roughness of 0.1-1 m. Therefore prima facie case of either anticipation or obviousness has been established that the combination of references also teaches the resulting sputtering target-backing plate assembly having a property of a bonding strength of 0.16 kgf/cm2 or higher (MPEP 2112.01, Section I).
With respect to claim 8, modified Yuan further discloses applying the brazing material comprising a Ag-Sn alloy or Nanofoil between the Si sputter target and backing plate (abstract; para 0044-0048), with the brazing material considered to be across entire (i.e. ~100%) surfaces of both the Si sputter target and the backing plate to ensure uniform joining therebetween.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1 and 5-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,381,203 in view of JP No. 10158829. Although the claims at issue are not identical, they are not patentably distinct from each other because both require a sputtering target-backing plate assembly consisting of a Si sputter target bonded to a backing plate with a brazing material (i.e. anticorrosive metal) therebetween, the anticorrosive metal defined as being Cu, Al, or alloys thereof, with Cu and Al having respective a melting points of ~1085oC and ~660oC, resulting in a bonding strength of about 0.16 kgf/cm2 or higher, with JP No. 10158829 teaching to have a side of a sputter target that is bonded to a backing plate with an average surface roughness of 0.1-1 m to provide a sputter target/backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength.

Response to Arguments
Applicant’s Remarks on p. 4-21 filed 2/2/2021 are addressed below.

112 Rejections
Claim 4 has been canceled; this 1st
On p. 4-5, Applicant provides support for claim 5, which is persuasive; this previous 1st paragraph rejection is withdrawn.

103 Rejections
On p. 6-12, Applicant argues that one of ordinary skill would not have combined the surface roughness of Shimomukai with Ono.
	The Examiner respectfully disagrees. Ono specifically teaches processing a face or surface of a sputter target to be joined to a backing plate by a known method (para 0037-0038), with that sputter target being Si or Si-Ti alloy (para 0031), however Ono does not specify a particular surface roughness from the processing. Shimomukai teaches processing of a face or surface of a sputter target that is to be joined to a backing plate to have a particular surface roughness (abstract), wherein the target is a Ti-alloy (para 0024), such as a Ti-Si alloy. Shimomukai teaches to have the processing result in an arithmetic average roughness (i.e. surface roughness) Ra of 0.1-1 m in order to obtain a sputter target-backing plate assembly having high adhesive strength, high joining strength, and sufficient tensile strength (abstract). In addition both Ono and Shimomukai are directed to diffusion bonding the sputter target and backing plate together (Ono, para 0003; Shimomukai, abstract); Shimomukai further teaches diffusion bonding is preferred if using a low melting point
On p. 12-16, Applicant argues that Yuan and Shimomukai 1) do not teach melting point and bonding strength from the brazing material, and 2) cannot be combined.
The Examiner respectfully disagrees. Regarding 1), Yuan teaches using Ag-Sn alloy or Nanofoil between the Si sputter target and backing plate (abstract; para 0044-0048), which has a melting point of 200oC or higher since Sn and Ag have respective melting points of 231.9oC and 961.8oC, Ag-Sn alloy is known to have a melting point of about 221oC, and Nanofoil having components with a melting point of at least above 660oC; the bonding strength results from both the brazing material having this melting point of 200oC or higher (from Yuan) and surface roughness from Shimomukai, which will be discussed now regarding 2). For 2), Yuan teaches diffusion bonding a Si sputter target to a backing plate using the brazing material (para 0010-0012); Shimomukai also teaches diffusion bonding a sputter target to a backing plate as cited by Applicant; Yuan does not teach a particular surface roughness that would be present on the sputter target, and thus one of ordinary skill would look to Shimomukai to bridge the gap, and expect to gain advantages of high adhesive strength, high joining strength, and sufficient tensile strength for this particular surface roughness when bonding a sputter target to a backing plate. In addition both Yuan and Shimomukai are directed to diffusion bonding the sputter target and backing plate together (Yuan, para 0010-0012; Shimomukai, abstract); Shimomukai further teaches diffusion bonding is preferred if using a low melting point brazing material, which Yuan does not use as discussed above for 1). Thus since the combination of references Yuan and Shimomukai has Yuan teaching a Si sputter target bonded to a backing plate with a brazing material having a melting point of 200oC or higher, and Shimomukai teaching to have the side of the Si sputter target from Yuan have the average surface roughness of 0.1-1 m, a prima facie case of either 2 or higher (MPEP 2112.01, Section I).

Double Patenting Rejections
No Terminal Disclaimers have been filed; the rejections are maintained.
Applicant’s arguments on p. 16-21, Applicant argues that Takamura does not teach a brazing material with a high melting point, and Takamura and Shimomukai would not be combined.
The Examiner respectfully disagrees. While Applicant points to examples in the Specification of Takamura for specific brazing material, the claims of Takamura do not require the specifics of these examples. Instead, the claims of Takamura teach for an interlayer of anticorrosion material (i.e. brazing material) between the Si sputter target and backing plate to be Cu, Al, or alloys thereof, with Cu and Al having respective a melting points of ~1085oC and ~660oC, which is higher than 200oC as required by the present claims. In addition both Takamura and Shimomukai are directed to diffusion bonding the sputter target and backing plate together; Shimomukai further teaches diffusion bonding is preferred if using a low melting point brazing material, which Takamura does not use as discussed above for Cu and Al. Shimomukai further teaches to have a side of the sputter target that is bonded to a backing plate with an average surface roughness of 0.1-1 m to have certain benefits (abstract). Thus the combination of Takamura and Shimomukai requires diffusion bonding a high melting point brazing material Cu, Al, or alloys thereof with a Si sputter target having an average m would result in a property of a bonding strength of about 0.16 kgf/cm2 or higher. The rejection is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794